Citation Nr: 1445009	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-11 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in June 1984.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Although this rating decision also adjudicated the matters of death pension and accrued benefits, the appellant's notice of disagreement was limited to the issue of service connection for cause of death.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant contends that her husband died from lung cancer caused by his exposure to asbestos in service.  The Veteran's service personnel records show he served as a machinist mate aboard a naval vessel and thus the RO has conceded asbestos exposure.  In January 2012, a VA medical opinion provider stated that "increased risk for bronchogenic, undifferentiated lung cancer is not known to be associated with prior asbestos exposure, making it less likely than not to be caused by an in-service injury, event or illness."  Since this opinion, additional evidence has been added to the record.  Specifically, the appellant has submitted several articles indicating that asbestos exposure increased the risk of bronchogenic carcinoma, whatever the level of smoking, and suggesting that lung cancer can be attributed to asbestos exposure even in the absence of asbestosis.  One article noted that the risk of lung cancer was increased significantly for electricians, sheet metal workers...and construction laborers and that such occupational factors play an important part in the development of lung cancer independently of cigarette smoking.  Finally, an article indicated that "causation in an individual should be assessed by considering duration of exposure, intensity of exposure, and appropriate latency."  As these articles suggest the possibility of a link between the Veteran's lung cancer and his exposure to asbestos and were not considered by the January 2012 VA medical opinion provider, the Board finds that another VA medical opinion, which is based on full consideration of the record and which is supported by a clearly stated rationale, is needed to resolve the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claim on appeal.

2.  Forward the Veteran's claims file to an appropriate VA opinion provider.  Following a review of the record, the opinion provider should opine as to:

Whether it is at least as likely as not (a 50% probability or greater) that the Veteran's exposure to asbestos contributed to his death from lung cancer.

In providing the opinion, the opinion provider should specifically address the following: (i) the Veteran served as a motor machinist's mate in service and is presumed to be exposed to asbestos; (ii) the Veteran did not smoke or drink; (iii) the articles submitted by the appellant, to include the article indicating that lung cancer can be attributed to asbestos exposure even in the absence of asbestosis.

The opinion provider should provide a complete rationale for all opinions provided.

3.  After completion of the above, review the expanded record and determine if the benefit sought can be granted.  The appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



